In this action arising out of the parties’ co-ownership of a residential building jointly owned by them as tenants in common, the motion court properly determined that the statute of limitations for breach of the co-ownership agreement began to run when plaintiff advanced payments to pay for defendant’s share of the expenses related to the property. Pursuant to the agreement, the party making such advances is entitled to recover from the defaulting party upon demand. Thus, plaintiffs claim accrued at the time he could have demanded repayment, i.e., when defendant breached the contract by failing to make his share of the expenses and plaintiff made the necessary advances (see Sutton v Burdick, 75 AD3d 884 [3d Dept 2010], lv dismissed 15 NY3d 874 [2010]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Gonzalez, PJ., Moskowitz, Acosta, Freedman and Abdus-Salaam, JJ.